                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

TYREE WRIGHT,

                 Plaintiff,

vs.                                           Case No. 3:17-cv-665-J-39JRK

S. ALVAREZ, et al.,


                 Defendants.


                                      ORDER

                                 I.    Status

      On June 12, 2017, Plaintiff Tyree Wright, an inmate of the

Florida Department of Corrections, filed a civil rights Complaint

(Doc. 1) pursuant to 42 U.S.C. § 1983.             He is proceeding on an

Amended Complaint (Amended Complaint) (Doc. 8).1             In its January

18, 2018 Order, the Court granted Defendants S. Alvarez, P. Enochs

and R. Vivas, M.D.'s Motion to Dismiss the Medical Malpractice

Claim (Doc. 27). Order (Doc. 31). The Court dismissed the medical

malpractice claim with prejudice.               Id. at 6.        Defendants S.

Alvarez, P. Enochs and R. Vivas, M.D.'s Amended Motion for Summary

Judgment     (Motion)    (Doc.   43)    is    pending   before    the   Court.2

Plaintiff filed a Response (Response) (Doc. 41) and his Declaration

(Doc. 42).    See Summary Judgment Notices (Docs. 38 & 44).

      1
       The Court references the page numbers assigned by the
electronic filing system.
      2
       The Court hereinafter refers to the exhibits filed in
support of the Motion as "Ex" (Doc. 36).
     Plaintiff raises one claim, an Eighth Amendment claim of

deliberate    indifference       to    serious    medical    needs.      Amended

Complaint    (Doc.   8-1   at    5).     He   claims   Defendants     have    been

deliberately indifferent to his serious medical needs, failing or

refusing to obtain medical treatment for Plaintiff.                     Id.     As

relief, Plaintiff seeks declaratory relief as well as compensatory

and punitive damages.      Id.    He also seeks costs and any additional

relief that the Court deems just, proper, and adequate.                 Id. at 6.

     Plaintiff alleges that while confined at Florida State Prison

(FSP), from the end of 2013 to the beginning of 2015, the named

Defendants were deliberately indifferent to his serious medical

needs.    Amended Complaint (Doc. 8 at 4-5).                 He contends this

indifference resulted in a brain tumor which weakened the entire

right side of Plaintiff's body and caused permanent disability.

Id. at 5.

     In     brief,   Plaintiff         provides    the      following    factual

allegations.3    In 2008, he was involved in a motorcycle accident,

resulting in a craniotomy to relieve brain swelling.                     Amended

Complaint (Doc. 8-1 at 2).            Medical providers diagnosed him with



     3
       See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir.
2014) (per curiam) (citations omitted) ("The factual assertions
that [Plaintiff] made in his amended complaint should have been
given the same weight as an affidavit, because [Plaintiff] verified
his complaint with an unsworn written declaration, made under
penalty of perjury, and his complaint meets Rule 56's requirements
for affidavits and sworn declarations."). See Amended Complaint
(Doc. 8-1 at 6).

                                         2
perceptive aphasia.       Id.     While incarcerated at FSP in the later

part of November, 2013, Plaintiff began to experience debilitating

headaches and dizziness.          Id.     Plaintiff complained to unnamed

medical personnel, and they told him to write a sick call request.

Id.     Plaintiff put in a request for sick call referencing his

symptoms of headaches and dizziness and his medical history of a

head injury.       Id. at 2-3.      Medical personnel provided him with

several packets of Ibuprofen.           Id. at 3.   Plaintiff wrote "request

forms" asking medical personnel to retrieve medical records from

Shands Jacksonville.      Id.     Plaintiff submitted sick call requests,

and was provided Ibuprofen.         Id.

        By March of 2014, Plaintiff's right side was affected and this

hindered his ability to work as a barber in the prison.                 Id.

Plaintiff informed medical that the pain he was experiencing was in

the location of the craniotomy, and he was experiencing problems

with his equilibrium.       Id.     For months, Plaintiff wrote numerous

requests, but was told to access sick call by Defendants Alvarez

and Enochs, who observed Plaintiff's condition and laughed at his

gait.     Id.      Plaintiff asked Alvarez and Enochs to obtain his

medical records and requested a brain scan, and Alvarez and Enochs

told Plaintiff to access sick call.           Id.

        After accessing sick call several times and being given

Ibuprofen by medical staff, Plaintiff "finally put in to see a

doctor."     Id.     On May 5, 2014, Dr. Vivas saw Plaintiff at the


                                         3
Reception and Medical Center (RMC), and Dr. Vivas told Plaintiff to

cease malingering. Id. Although Plaintiff was housed on the third

floor, Defendants Alvarez and Enochs did not move Plaintiff.             Id.

Plaintiff continued to submit general requests and sick call

requests and begged for treatment, but medical staff ignored him.

Id. Either Defendant Alvarez and/or Defendant Enochs signature and

stamp appeared on the denials of submissions or decisions to return

without action.    Id. at 3-4.

     Plaintiff endured pain from November 20, 2013 until January 5,

2015, because Dr. Vivas refused to order a brain scan.             Id. at 4.

On March 20, 2015, a scan showed a tumor on Plaintiff's brain.           Id.

Plaintiff    submits,   "[d]ue   to   the       negligence   and   nonchalant

attitude"   regarding   Plaintiff's       complaints,    "Defendant   Viva's

procrastination in refusing to order a CAT-scan/MRI" allowed the

tumor to grow and mature.    Id.   The advancement of the tumor caused

debilitating headaches and dizziness and some change in Plaintiff's

walking, but Plaintiff states this did not prevent the proper

functioning of his motor skills.          Id.

     Presently, Plaintiff's motor skills and speech are diminished,

and his entire right side is not functioning normally.                   Id.

Plaintiff concludes:

                 Had the listed defendants exercised due-
            diligence and ordered a brain scan and/or took
            the complaints seriously based on the totality
            of the circumstances and medical history made
            known and available to medical personel [sic]
            at F.S.P., the tumor that was given over 15

                                      4
               months to advance, could have been discovered
               sooner, thus decreasing the lik[e]lihood of
               brain damage, severe pain, and permanent
               disability.

Id.

                          II.    Summary Judgment Standard

       "Summary judgment is appropriate only if 'the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.'"                      Moton v.

Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011) (quoting Fed. R. Civ.

P. 56(a)).      "If the moving party meets this burden, 'the nonmoving

party must present evidence beyond the pleadings showing that a

reasonable jury could find in its favor.'" Ekokotu v. Federal Exp.

Corp., 408 F. App'x 331, 333 (11th Cir.) (per curiam) (quoting

Fickling v. United States, 507 F.3d 1302, 1304 (11th Cir. 2007)),

cert. denied, 565 U.S. 944 (2011).

                                III.    Defendants' Motion

       Defendants submit that they are entitled to summary judgment

with       respect   to    this        Eighth   Amendment   claim   of   deliberate

indifference to a serious medical need.4                    Amended Motion at 12.

They concede that a brain tumor is a serious medical need, but they

aver that there is no evidence that it was present before March

       4
       At the time of the events alleged in the Amended Complaint,
Defendant Alvarez was the Health Services Administrator for Corizon
Health, Inc. (Corizon). Defendant Enochs was a licensed practical
nurse (LPN) employed by Corizon at FSP, and Defendant Vivas, a
physician employed by Corizon at FSP.      Ex. 1; Ex. 2 (Doc. 39,
executed Ex. 2); Ex. 3.

                                                5
2015.    Id. at 11.     Also, they submit there is no evidence that the

Defendants drew the conclusion that a tumor existed prior to March,

2015.       With   regard     to    Defendant      Alvarez,    a     non-medical

professional, and Defendant Enochs, these Defendants contend not

only are they not qualified to make medical diagnoses, they are

incapable of doing so.       Id.

        Moreover, Defendants assert they did not ignore Plaintiff's

medical condition and responded to Plaintiff's sick call requests.

Id.     They aver that the treatment was successful, as Plaintiff

reported his symptoms subsided with treatment.                 Id.    The nurse

practitioner and Dr. Vivas recognized Plaintiff's changed condition

and immediately referred Plaintiff to a specialist, resulting in

successful surgery for a brain tumor.              Id.   Finally, Defendants

contend there is no evidence delay caused additional harm as

Plaintiff had a brain tumor, which must be surgically removed, and

Plaintiff has submitted no evidence that an earlier diagnosis would

have changed the outcome.          Id. at 11-12.

        After reviewing Plaintiff's medical records, Dr. Vivas, in his

sworn Affidavit of Rodrigo Vivas, M.D. Ex. 3 (Doc. 36-3), provided

a summary of his interactions with Plaintiff.                  Defendant Vivas

states    the   first   interaction     occurred    on   May   5,    2014,   when

Plaintiff was seen for a complaint for hearing loss, and it was

determined he had an ear wax plug and was provided with drops for

ten days.       Id. (Doc. 36-3 at 1-2).            Defendant Vivas' second


                                        6
interaction      with    Plaintiff   occurred       on   July    11,   2014,   when

Plaintiff complained of equilibrium problems, and the doctor noted

Plaintiff's history of head trauma and performed a physical and

neurological examination. Id. at 2. The results were normal. Id.

Dr. Vivas found no gross motor and sensitivity deficit, a condition

contrary    to    any    active   brain   injury.        Id.      In   response    to

Plaintiff's      medical    concerns,     Dr.   Vivas        ordered   Antivert,   a

medication to combat dizziness, and Naproxen, a pain medication.

Id.

      Dr.   Vivas'      third   interaction     with     Plaintiff     occurred    on

November 17, 2014, when a registered nurse referred Plaintiff to

Dr. Vivas.       Id.    Plaintiff complained of headaches, and Dr. Vivas

conducted a physical examination.             Id.   The results were negative

for Romberg (a test for balance issues) or nygstamus (a neurologic

eye test).    Again, there was no gross motor and sensitive deficit.

Id.    Dr. Vivas ordered a test for syphilis to rule out any

infection of the central nervous system. Id. Dr. Vivas prescribed

Ibuprofen and ordered a follow up appointment.                  Id.

      Dr. Vivas' fourth interaction with Plaintiff occurred on

December 12, 2014, a follow up appointment for headaches. Id. Dr.

Vivas found Plaintiff's blood pressure high (140/100), which can

cause both headaches and dizziness.                  Id.       Plaintiff did not

complain of vomiting or hearing issues.                Id.    Dr. Vivas conducted

a physical examination showing nygstamus positive results on a test


                                          7
of the central nervous system.                 Id. at 3.              Dr. Vivas found

Plaintiff's strength and ROT normal.                      Id.     Dr. Vivas ordered

Antivert and Pain Off tablets.                Id.     He directed a follow up

appointment in two weeks to observe any changes.                       Id.

        The fifth interaction with Plaintiff occurred on January 5,

2015, as a follow up to the complaints of headaches and dizziness.

Id.     Plaintiff related that he was doing well on the medication,

but when he did not have it, the symptoms returned.                     Id.   Plaintiff

denied other symptoms.           Id.   Plaintiff's blood pressure remained

high.        Id.     Dr. Vivas prescribed HCTZ for hypertension, and

directed the provision of daily aspirin and Plaintiff's enrollment

in the cardiovascular clinic.           Id.     Dr. Vivas also ordered blood

work.       Id.

        The sixth interaction concerning Plaintiff occurred on March

2, 2015, after Plaintiff was seen by ARNP (Nurse Practitioner)

Varghese concerning Plaintiff's complaints of dizziness without

headaches.         Id.   Plaintiff reported medications were not working

and   his     symptoms     had   worsened.5         Id.         Dr.   Vivas   discussed

Plaintiff's case and medical history with ARNP Varghese.                       Id.   Dr.

Vivas and ARNP Varghese ordered a CT scan of Plaintiff's brain.

Id.   Thereafter, on March 13, 2015, Plaintiff had the CT scan.                      Id.

It showed a mass in the brain.           Id.    On March 16, 2015, Dr. Vivas


        5
       Dr. Vivas opines that Plaintiff's neurologic condition
remained stable on medication until March 2, 2015, and when his
condition changed, so did his treatment. Ex. 3 (Doc. 36-3 at 4).

                                         8
ordered a STAT brain MRI and neurosurgery consultation.         Id.    Dr.

Vivas changed Plaintiff's health care grade and provided Plaintiff

with a wheelchair pass.   Id.   Plaintiff's transfer to RMC occurred

the following day, on March 17, 2015.          Id. at 3-4.     Dr. Vivas

routinely conducted chart reviews, primarily concerning Plaintiff's

high blood pressure issues.     Id. at 4.

     Stephanie Alvarez states that her position as Health Services

Administrator for Corizon Health, Inc., is purely administrative,

and she holds no license to provide medical care.           Affidavit of

Stephanie Alvarez, Ex. 1 (Doc. 36-1 at 1).             As a health care

administrator, she responded to grievances in which she informed

Plaintiff of the proper procedure for obtaining medical care

through the sick call procedure at FSP. Id. at 1-2. Additionally,

on March 16, 2015, Defendant Alvarez wrote an incidental note

referencing the doctor's emergency request for an MRI and a

consultation with a neurologist.       Id. at 2.    Plaintiff's transfer

to RMC for additional treatment occurred the following day.           Id.

     Patsy Enochs, LPN, submitted the Affidavit of Patsy Enochs,

LPN, Ex. 2 (Doc. 39-1).         The affiant states, as a licensed

practical nurse, she "cannot diagnose or prescribe treatment for

any medical condition."   Id. at 1.      She responded to Plaintiff's

inmates requests, and she explained these types of requests were

not to be used to access medical care as the proper procedure at

FSP is the sick call procedure.    Id. at 2.       She repeatedly advised


                                   9
Plaintiff to use the sick call procedure.           Id.   Finally, Defendant

Enochs entered an incidental notation on February 9, 2015 that

Plaintiff's EKG was normal, and she entered an incidental notation

on   March   13,   2015   that    Plaintiff    returned   from   RMC   with   no

complaints.    Id.

                          IV.    Plaintiff's Response

      Plaintiff,     in     his    Response,     states    Defendants     were

deliberately indifferent to his serious medical needs as evidenced

by the medical records.           Response at 1-2.        Plaintiff contends

Defendants should have provided treatment for his serious medical

needs or referred Plaintiff to a doctor or a hospital for more

experienced and knowledgeable treatment.           Id.

      Although Plaintiff submitted a Declaration (Doc. 42), it is

unsworn and does not meet the requirements of 28 U.S.C. § 1746

(Unsworn declarations under penalty of perjury) and will not be

considered by the Court; however, as noted previously, Plaintiff's

Amended Complaint meets Rule 56's requirements for affidavits and

sworn declarations.

                           V. The Eighth Amendment

      The Eighth Amendment is interpreted as prohibiting deliberate

indifference to serious medical needs of prisoners.                Estelle v.

Gamble, 429 U.S. 97, 102 (1976).            More particularly,

                  The   Eighth   Amendment's prohibition
             against "cruel and unusual punishments"
             protects   a   prisoner    from "deliberate
             indifference to serious medical needs."

                                       10
            Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct.
            285, 50 L.Ed.2d 251 (1976). To state a claim
            of   unconstitutionally   inadequate   medical
            treatment, a prisoner must establish "an
            objectively   serious   [medical]   need,   an
            objectively insufficient response to that
            need, subjective awareness of facts signaling
            the need, and an actual inference of required
            action from those facts."    Taylor v. Adams,
            221 F.3d 1254, 1258 (11th Cir. 2000).

Kuhne v. Fla. Dep't of Corr., 745 F.3d 1091, 1094 (11th Cir. 2014).

     "A serious medical need is 'one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a

doctor's attention.' In the alternative, a serious medical need is

determined by whether a delay in treating the need worsens the

condition."    Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1307 (11th

Cir. 2009) (quoting Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d

1176,   1187   (11th   Cir.    1994),       overruled   in   part    on   other

grounds by Hope v. Pelzer, 536 U.S. 730 (2002)).

     To demonstrate deliberate indifference to serious medical

needs, a plaintiff must satisfy both an objective and a subjective

inquiry.    See Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir.

2004) (citation omitted).      To establish deliberate indifference to

a serious medical need, Plaintiff must shoulder three burdens; he

must satisfy the objective component (showing he had a serious

medical need), the subjective component (showing the official acted

with deliberate indifference to his serious medical need), and

causation   (showing   the    injury    was    caused   by   the    Defendant's

                                       11
wrongful conduct).    Mann, 588 F.3d at 1306-07.   In order to prove

the subjective component, a plaintiff is required to demonstrate:

(1) the official's subjective knowledge of a risk of serious harm;

(2) the official's disregard of that risk; (3) by conduct that is

more than mere negligence.6   Daniels v. Jacobs, No. 17-14429, 2018

WL 4998130, at *8 (11th Cir. Oct. 16, 2018) (per curiam) (emphasis

added).      See Nam Dang, by and through Vina Dang v. Sheriff,

Seminole Cty. Fla., 871 F.3d 1272, 1280 (11th Cir. 2017) (finding

a pretrial detainee must prove these three factors to establish

deliberate indifference); McLeod v. Sec'y, Fla. Dep't of Corr., 679

F. App'x 840, 843 (11th Cir. 2017) (per curiam) (same for a state

prisoner).

     A plaintiff must demonstrate that a defendant's responses to

his medical needs were poor enough to constitute an unnecessary and



     6
       In reaction to Defendants' assertion that the third burden
of the subjective component requires a showing of conduct that is
more than gross negligence, see Amended Motion at 10, the Court
emphasizes that the standard is one of more than mere negligence.
Although the Eleventh Circuit has, at times, referred to the
standard as being one of more than gross negligence, the Eleventh
Circuit recently clarified its position that the standard in
McElligott v. Foley, 182 F.3d 1248, 1255-59 (11th Cir. 1999)
(employing the "more than mere negligence" standard) is the
appropriate one, as it is more consistent with Farmer v. Brennan,
511 U.S. 825, 847 (1994), and McElligott is the first Eleventh
Circuit case, following Farmer, to address the question of degree
of culpability pursuant to Farmer and consequently must be
followed. Melton v. Abston, 841 F.3d 1207, 1223 n.2 (11th Cir.
2016) (per curiam). Relying on McElligott and heeding the Eleventh
Circuit's repeated admonitions to follow McElligott, the Court will
employ the "more than mere negligence" standard in this opinion.


                                 12
wanton infliction of pain, and not merely accidental inadequacy,

negligence in treatment, or even medical malpractice actionable

under state law.   Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir.

2000) (citing Estelle, 429 U.S. at 105-106), cert. denied, 531 U.S.

1077 (2001).   It is important to recognize,

          "medical care which is so cursory as to amount
          to no treatment at all may amount to
          deliberate indifference." Mandel v. Doe, 888
          F.2d 783, 789 (11th Cir. 1989) (citations
          omitted). However, medical treatment violates
          the Constitution only when it is "so grossly
          incompetent, inadequate, or excessive as to
          shock the conscience or to be intolerable to
          fundamental fairness." Rogers v. Evans, 792
          F.2d 1052, 1058 (11th Cir. 1986) (citation
          omitted).

Nam Dang, by and through Vina Dang, 871 F.3d at 1280.

     In the prison context, the Court has to distinguish between

matters of professional medical judgment and evidence of disputed

facts.   Beard v. Banks, 548 U.S. 521, 530 (2006).      If it is a

matter of professional judgment, for example a decision not to

pursue a particular course of diagnosis or treatment, it does not

represent cruel and unusual punishment.   Estelle, 429 U.S. at 107-

108. Moreover, a dispute over adequacy of treatment sounds in tort

law, not constitutional law.   In order to show a deprivation of a

constitutional dimension based on any delay in providing medical

treatment, the plaintiff "must place verifying medical evidence in

the record to establish the detrimental effect of delay in medical

treatment to succeed."   Hill, 40 F.3d at 1187-88.


                                13
             VI.    Findings of Fact and Conclusions of Law

     The Court finds Plaintiff has satisfied the requirement that

he has an objectively serious medical need.             In their Amended

Motion, Defendants contest Plaintiff's assertion of deliberate

indifference to that need.

     The    medical    record   demonstrates,   in   pertinent   part,   the

following with regard to Defendant Vivas and his interactions with

Plaintiff.       On May 5, 2014, Dr. Vivas prescribed ear drops for an

ear wax plug upon a complaint for hearing loss.          Ex. 4 (Doc. 36-5

at 46).    In July, 2014, upon Plaintiff's complaint of equilibrium

and dizziness issues, Dr. Vivas prescribed Antivert for dizziness

and Naproxen for pain.      Id. at 47.    On November 13, 2014, Nurse T.

Davis saw Plaintiff for Neurological Changes/Deficits Protocol.

Id. at 40.       Plaintiff again complained of dizziness.         Id.    The

nurse performed a functions check, looking for a symmetrical smile,

the strength of grip, arm drift, and for slurring of speech.             Id.

Plaintiff exhibited a weaker grip, but no other deficits. Id. The

nurse provided Ibuprofen and referred Plaintiff for a doctor's

appointment.       Id. at 41.    On November 17, 2014, Dr. Vivas saw

Plaintiff for complaints of headaches and dizziness.             Id. at 39.

Dr. Vivas conducted a physical examination, finding no gross motor

and sensitive deficit after conducting neurologic and balance

tests.     Id.     In order to rule out an infection of the nervous

system, Dr. Vivas ordered a syphilis test.               Id.     Dr. Vivas


                                     14
prescribed Ibuprofen and ordered a follow up with Plaintiff.                Id.

        The next month, on December 12, 2014, Dr. Vivas saw Plaintiff

for his follow up appointment concerning his headache/dizziness

complaints and conducted a physical examination of Plaintiff.               Id.

at 36.         At this appointment, Plaintiff exhibited high blood

pressure and tested positive for the nygstamus test (neurologic eye

test).    Id.    Plaintiff's strength and ROT were found to be normal.

Id. Dr. Vivas prescribed Antivert and Pain Off and ordered another

follow up appointment.      Id.

        On January 5, 2015, at the follow up appointment for headaches

and dizziness, Plaintiff told Dr. Vivas he was doing well on the

medications, but did poorly when he was off the medications.                Id.

at 34.     Plaintiff denied suffering any other symptoms.          Id.      Dr.

Vivas    found    Plaintiff's   blood    pressure   remained   high,   so   he

prescribed medication for hypertension and directed Plaintiff be

provided with daily aspirin and enrolled in the cardiovascular

clinic. Id. Dr. Vivas also ordered blood work and prescribed Pain

Off.     Id.    Plaintiff continued to receive Antivert.       Id. at 66.

        In February, an EKG exhibited normal results.           Id. at 33.

Plaintiff had an x-ray of the skull on February 9, 2015.               Id. at

33-34.      Dr. Vivas referenced Plaintiff's prior surgery to the

skull.     Id. at 34.     On February 12, 2015. Dr. Vivas noted the

results of the x-ray were normal.            Id. at 32.   On February 20,




                                        15
2015, Dr. Vivas scheduled a follow up appointment in the clinic for

Plaintiff on March 2, 2015.       Id.

     On March 2, 2015, ARNP Varghese saw Plaintiff for his follow

up vertigo appointment.         Id. at 31.         Plaintiff complained of

dizziness and the medication not working at all.                 Id.   Plaintiff

complained his medical problems were getting worse.                    Id.   ARNP

Varghese noted Plaintiff is Bipolar and suffers from depression and

anxiety and hears voices.          Id.        ARNP Varghese further noted

Plaintiff's unsteady gait and dizziness.               Id.    After a discussion

with Dr. Vivas, Dr. Vivas and ARNP Varghese ordered a CT scan of

the brain.   Id.    On March 13, 2015, Plaintiff went to RMC for a CT

scan of the head/brain.     Id. at 29.        The brain scan showed a mass,

and on March 16, 2015, Dr. Vivas ordered a STAT brain MRI and

neurosurgery consultation.7        Id. at 28.           Dr. Vivas directed a

change in Plaintiff's health care profile and provided Plaintiff

with a wheel chair pass.         Id.        On that day, Defendant Alvarez

processed    the   emergency    request      for   a    MRI    and   neurosurgeon

consultation.      Id. at 27.

     Dr. Vivas issued a permanent wheel chair pass and referred

Plaintiff for mental health treatment for anxiety and depression.

Id. at 23-24.      On March 17, 2015, Plaintiff transferred to RMC.

Id. at 21–22.


     7
      Notably, on March 16, 2015, when Plaintiff got up to get his
mail, he felt dizzy, fell and hit his head. Ex. 4 (Doc. 36-5 at
25-26).

                                       16
      At Memorial Hospital, several consultations took place.           Dr.

Hernan R. Chang provided a consultation for Plaintiff concerning an

intracranial mass.      Ex. 4 (Doc. 36-4 at 87-88).        Dr. Chang noted

Plaintiff's past medical history includes hypertension, psychiatric

illness, and seizure disorder.       Id. at 87.        His surgical history

includes a craniotomy and left knee surgery post multiple gunshot

wounds.    Id.    On March 19, 2015, Dr. Daniel B. Groblewski provided

a consultation for Plaintiff concerning seizures and brain mass.

Id.   at   81-82.     Dr.   Groblewski   noted    Plaintiff's    increasing

headaches over the months, eventually with visual disturbance. Id.

at 82.     Dr. Groblewski stated that a recent CT showed a posterior

fossa mass, now confirmed by an MRI.             Id.    He also recorded a

history of a gunshot wound to the head in 2008.            Id.

      Dr. Michael Munz, on March 19, 2015, provided a consultation

for Plaintiff concerning a brain mass.           Id. at 78-79.    Dr. Munz

noted a history of a craniectomy in April 2008, after a gunshot

wound to the head.     Id. at 78.   Dr. Munz suggested a vetriculostomy

followed by a posterior fossa craniotomy for removal of the tumor.

Id. at 79.       Dr. Bruce P. Krieger, on March 19, 2015, provided a

consultation concerning Plaintiff's acute large brain tumor with

change in sensorium and speech.          Id. at 76-77.       Dr. Krieger's

history noted patient had severe headaches over the last several

days and was seen in the infirmary.               Id. at 76.      Plaintiff

exhibited mild dysarthric speech. Id. Dr. Krieger found Plaintiff


                                    17
to have deficits of dysarthric speech and an unsteady gait with

frequent falls.       Id. at 77.     Finally, on March 20, 2015, Dr. Emad

Naem provided a consultation for Plaintiff concerning elevated TSH.

Id. at 83-84.       A review of systems showed headaches, mild nausea,

dry mouth, and blurry vision.             Id. at 83.     Dr. Naem too noted a

surgical history of craniotomy post gunshot wound to the head. Id.

        Plaintiff's    craniotomy     for      removal   of   the   meningioma,

posterior fossa craniotomy with tumor resection took place on March

30, 2015.      Id. at 65-66.           On April 6, 2015, Plaintiff was

discharged.    Id. at 72-73.

        Upon review of the medical records, the Court concludes Dr.

Vivas    assessed     and    reassessed    Plaintiff's    health    and   adopted

alternative treatment plans and medication as Plaintiff's symptoms

changed over time.          Dr. Vivas saw Plaintiff on a regular basis for

numerous ailments, including a hearing issue, equilibrium and

dizziness issues, headaches, and hypertension.                 Dr. Vivas made

frequent medical assessments, including neurological assessments;

he ordered a syphilis test; and he prescribed medications to

alleviate pain and to reduce dizziness and tackle hypertension. He

conducted physical examinations, including neurological tests.                Of

import, both an EKG and an x-ray of the skull taken in February

were normal.

        In March, when Plaintiff complained of his medication no

longer working and medical staff recorded Plaintiff's unsteady gait


                                          18
and continued dizziness, Dr. Vivas ordered a CT scan of the brain,

after conferring with staff.            This scan showed a brain mass, and

Dr.   Vivas    immediately       ordered      a   brain    MRI,    a   neurosurgery

consultation, a wheel chair pass, and a change in health care

profile.

      Based on these medical records, Dr. Vivas and the supporting

medical staff at FSP made extensive efforts to address Plaintiff's

ailments and to try to determine the cause of the symptoms he

exhibited.     Dr. Vivas did not take the easier and less efficacious

route to do so.        He ordered tests and other medical procedures to

try to find the source of the symptoms and prescribed medications

to ease Plaintiff's symptoms and pain.                   The record demonstrates

that Plaintiff's previous medical history includes multiple gunshot

wounds, brain injury, brain surgery, a seizure disorder, and

hypertension,        making   efforts   to    determine      the   source   of   his

symptoms all the more difficult.8             The record shows Plaintiff has

mental      health     concerns,    including        delusions/hallucinations,

anxiety, and depression, further complicating the assessment and

management of his health care needs.

      The    medical    record     shows     that   as    Plaintiff's    ailments,

symptoms, and complaints changed, Dr. Vivas reassessed Plaintiff's


      8
      "There can be no doubt that controlling seizures constitutes
a serious medical need[.]" Hilyer v. Dunn, No. CV 15-00356-WS-N,
2016 WL 7093437, at *4 (S.D. Ala. Oct. 28, 2016), report and
recommendation adopted by No. CV 15-00356-WS-N, 2016 WL 7045731
(S.D. Ala. Dec. 2, 2016).

                                         19
condition and prescribed medications to treat the ailments and

pain.     He conducted and ordered various tests to try to find the

source of Plaintiff's ailments, even ordering a syphilis test to

rule    out   a   neurological    infection.    As   Plaintiff's     symptoms

worsened and deficits appeared, Dr. Vivas responded accordingly,

directing Plaintiff to a cardiovascular clinic, ordering an EKG and

x-rays, and then a CT scan.             Of import, the x-ray taken of

Plaintiff's skull in February 2015 was normal. Shortly thereafter,

the CT scan taken in March 2015 showed a mass in the brain.

        Although Plaintiff has shown a serious medical need, he

"cannot    establish    the    subjective   component   of   his   deliberate

indifference claim" because there is "no evidence that [Dr. Vivas]

disregarded [Plaintiff's] severe pain."          Ruley v. Corr. Corp. of

Am., No. 11-36-ART, 2013 WL 1815039, at *3 (E.D. Ky. Apr. 29,

2013).     In fact, Dr. Vivas prescribed pain medication and other

medication to relieve Plaintiff's symptoms and repeatedly attempted

to find the source or sources of Plaintiff's ailments.

        Based on the record before the Court and the supporting

affidavits, Plaintiff's medical treatment certainly cannot be

described as cursory.         Although Plaintiff may believe a CT scan or

an MRI or other procedures should have been done at an earlier

period, a medical decision not to order a CT scan or MRI, or like

measures, does not constitute cruel and unusual punishment under

the Eighth Amendment.            Estelle, 429 U.S. at 104; Belford v.


                                       20
Gonzalez, No. 3:15-CV-878-J-34PDB, 2016 WL 1732632, at *2 (M.D.

Fla. May 2, 2016) (recognizing the question as to whether a doctor

should have employed additional diagnostic techniques or treatment

is a classic example of a matter of medical judgment and not an

Eighth Amendment violation). See Adams v. Poag, 61 F.3d 1537, 1545

(11th Cir. 1995).   At most, Plaintiff has presented a claim of

negligence or medical malpractice.9   See Granda v. Schulman, 372 F.

App'x 79, 83 (11th Cir. 2010) (per curiam) (discussing Estelle and

its holding, and distinguishing medical malpractice from an Eighth

Amendment violation).   In this regard,

               Our courts have long recognized the
          government has an obligation to provide
          medical care for those it has incarcerated and
          that inmates must necessarily rely on prison
          authorities to meet their medical needs as
          those needs arise. Estelle v. Gamble, 429 U.S.
          97, 103 (1976). Therefore, a government
          official's deliberate indifference to the
          serious medical needs of a prisoner violates
          the Eighth Amendment and is compensable under
          § 1983. Id. at 104. However, medical treatment
          of prisoners violates the Eighth Amendment
          only when it is "so grossly incompetent,
          inadequate, or excessive as to shock the
          conscience or to be intolerable to fundamental
          fairness." Harris v. Thigpen, 941 F.2d 1495,
          1505 (11th Cir. 1991) (quoting Rogers v.
          Evans, 792 F.2d 1052, 1058 (11th Cir. 1991))
          (internal quotations omitted). The conduct of
          prison officials must run counter to evolving
          standards   of    decency   or   involve   the
          unnecessary and wanton infliction of pain to
          violate the Eighth Amendment. Estelle, 429
          U.S. at 102. Therefore, negligent diagnosis or


     9
       As noted previously, the Court dismissed        the   medical
malpractice claim with prejudice. Order (Doc. 31).

                                21
          treatment of a medical condition does not
          constitute a wrong under the Eighth Amendment.
          Id. at 106; see also McElligot v. Foley, 182
          F.3d 1248 (11th Cir. 1999). Likewise, a mere
          difference of opinion between an inmate and
          the prison medical staff as to treatment or
          diagnosis will not, alone, give rise to a
          cause of action under the Eighth Amendment.
          Harris, 941 F.2d at 1505.

Johnson v. Skoog, No. 5:14-CV-1217-RDP-JHE, 2017 WL 3262265, at *5

(N.D. Ala. July 12, 2017), report and recommendation adopted by No.

5:14-CV-1217-RDP-JHE, 2017 WL 3243667 (N.D. Ala. July 31, 2017),

aff'd, 727 F. App'x 647 (11th Cir. 2018).

     To the extent Plaintiff is complaining that he should have

received stronger pain medication for his frequent headaches, he

has not supported a claim of constitutional dimension and once

again his claim sounds in negligence:

               "[W]hen a prison inmate has received
          medical care, courts hesitate to find an
          Eighth Amendment violation." Waldrop v. Evans,
          871 F.2d 1030, 1033 (11th Cir. 1999). "Whether
          and how pain associated with medical treatment
          should be mitigated is for doctors to decide
          free from judicial interference, except in the
          most extreme situations." Snipes v. DeTella,
          95 F.3d 586, 592 (7th Cir. 1996). Ordinarily,
          the    "failure    to   administer    stronger
          medication" is a "medical judgment" that is
          not   an   appropriate  basis   for   imposing
          liability. Adams v. Poag, 61 F.3d 1537, 1547
          (11th Cir. 1995)

O'Brien v. Seay, No. 5:04cv228-SPM/EMT, 2007 WL 788457, at *4 (N.

D. Fla. Mar. 3, 2007).

     Even assuming Plaintiff's treatment were to be considered less

than adequate or medical malpractice, "[a]ccidents, mistakes,

                                22
negligence,     and   medical   malpractice    are     not   'constitutional

violation[s] merely because the victim is a prisoner.'"            Harris v.

Coweta Cty., 21 F.3d 388, 393 (11th Cir. 1994) (citing Estelle, 429

U.S. at 106).    To the extent Plaintiff is claiming he should have

received different tests and stronger medication, the record shows

the treatment and medication he received does not amount to

deliberate indifference to a serious medical need.                 Defendant

Vivas, through the documentary evidence, has met his burden of

showing there is no genuine issue of fact concerning whether he was

deliberately indifferent to Plaintiff's serious medical needs.

     Plaintiff alleges Defendant Enochs, an LPN, failed to obtain

Plaintiff's medical records, to provide Plaintiff with a brain

scan, or move him from the third floor of the prison.            Upon review

of the medical records and the Affidavit of Defendant Enoch, she

was not a doctor or a Registered Nurse.         As an LPN, she could not

prescribe     medication   or    treatment    or      diagnose   Plaintiff's

condition.    She explains her role with respect to her interactions

with Plaintiff was limited to recording incidental notations in the

medical record and responding to inmate requests.

     The    record    reveals   Defendant    Enochs    routinely   processed

Plaintiff's inmate requests, and in doing so, she told Plaintiff,

who was seeking medical care or other relief related to his medical

condition, to use the sick call procedure to obtain relief or care




                                     23
from medical staff.10 The record shows that when Plaintiff properly

utilized the sick call process, his requests were processed and

addressed, although he may not have been satisfied with the

responses of medical staff.

     The record further demonstrates Defendant Enochs did not

obstruct Plaintiff's treatment for his ailments.           Plaintiff was

frequently seen for his ailments, and although his ailments proved

difficult to diagnose, treat and resolve, the record shows the

medical   staff   at   FSP   were   not   deliberately   indifferent   to

Plaintiff's serious medical needs.

     Plaintiff has not demonstrated that Defendant Enochs had any

control over housing assignments at FSP.         Since, as an LPN, she

could not diagnose Plaintiff's medical condition or prescribe

treatment, it follows she would not have the authority to issue a

medical   pass    concerning   Plaintiff's    housing    assignment,   an

accommodation like a wheel chair pass, left to the judgment of a

treating doctor or comparable medical authority.         Also, as part of

the medical staff, Defendant Enochs would not make security/housing

decisions at FSP, a maximum security institution.




     10
       The medical records show Defendant Enochs frequently told
Plaintiff to access sick call. Ex. 4 (Doc. 36-4 at 91, 92, 97,
101; Doc. 36-7 at 24). Otherwise, she responded to questions or
provided Plaintiff with pertinent information, like a particular
medication that had been ordered by the physician or confirmation
or notice of an upcoming medical appointment. (Doc. 36-4 at 94,
96, 99, 102, 105). See also Plaintiff's Exhibits (Doc. 29).

                                    24
     Plaintiff        raises    similar         allegations     against     Defendant

Alvarez.   The record shows Defendant Alvarez was an administrator,

not a licensed, medical professional.                 She too wrote incidental

notes on medical records.                 She clearly did not make medical

decisions as to Plaintiff's care and treatment at FSP, as that was

left to the medical professionals.                 She responded to grievances,

and like Defendant Enochs, repeatedly advised Plaintiff that he

must utilize the sick call procedure to access medical care at FSP.

Ex. 4 (Doc. 36-4 at 110).           For example, she told Plaintiff that if

he was still having problems with equilibrium, he needed to access

sick call to be re-evaluated and referred to the appropriate

medical    provider     for     further     evaluation        if    found   medically

indicated.     Id. at 111.          See also Plaintiff's Exhibits 6, 7, 9

(Doc. 29).

     These    responses        do   not    exhibit    deliberate       indifference.

Again, Defendant Alvarez is not a medical professional.                     Her role

is limited to being an administrator, processing grievances or

making notations on records, not providing medical care.

     Insofar     as     Plaintiff      alleges       that     his   grievances   and

complaints were mishandled or improperly denied by Defendants

Enochs and Alvarez, such a claim does not support a § 1983 action:

                  Moreover, this Court agrees that [the
             defendant] may not be held liable on the
             theory of respondeat superior or on the basis
             that he approved the denial of Plaintiff's
             formal grievance. See Larson v. Meek, 240 F.
             App'x 777, 780 (10th Cir. 2007) ("Nothing in

                                           25
           either the original complaint or the amended
           complaint indicates any action or omission by
           [defendant] beyond his denial of [Plaintiff]'s
           grievances.     [Defendant]'s denial of the
           grievances alone is insufficient to establish
           personal    participation   in   the    alleged
           constitutional      violations")     (citation
           omitted); Baker v. Rexroad, 159 F. App'x 61,
           62 (11th Cir. 2005) (per curiam) ("Because the
           failure of [the defendants] to take corrective
           action upon the filing of [the plaintiff]'s
           administrative appeal at the institutional
           level did not amount to a violation of due
           process,    the    district   court    properly
           determined that [the plaintiff] failed to
           state a claim under § 1983"); Shehee v.
           Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)
           (finding that prison officials who were not
           involved in an inmate's termination from his
           commissary job, and whose only roles involved
           the denial of administrative grievances or the
           failure to act, were not liable under § 1983
           on a theory that the failure to act
           constituted     an    acquiescence    in    the
           unconstitutional conduct).

Nicely v. Lagman, 3:12-CV-1300-J-32JBT, 2014 WL 3721266, at *4

(M.D. Fla. July 28, 2014).

      In conclusion, Plaintiff has failed to shoulder the burden of

the   subjective   component,   showing   the   Defendants   acted   with

deliberate indifference to his serious medical needs or satisfy the

causation component, as he has not shown his injury was caused by

Defendants' wrongful conduct.    Although the Court sympathizes with

Plaintiff's plight, as he has demonstrated a very serious medical

need, the public interest is not served by forcing physicians to

act outside their professional, medical judgment.        Plaintiff has

failed to demonstrate the responses to his medical needs were poor


                                  26
enough to constitute an unnecessary and wanton infliction of pain.

On the contrary, the record shows the medical staff's responses did

not constitute an objectively insufficient response to Plaintiff's

needs or conduct constituting more than mere negligence.       The

treatment provided by the medical care providers at FSP was not so

grossly incompetent, inadequate, or excessive as to shock the

conscience or to be considered intolerable to fundamental fairness.

Thus, the Motion is due to be granted and judgment will be entered

for the Defendants.

     Therefore, it is now

     ORDERED:

     1.   Defendants S. Alvarez, P. Enochs and R. Vivas, M.D.'s

Amended Motion for Summary Judgment (Doc. 43) is GRANTED, and the

Clerk shall enter judgment for Defendants S. Alvarez, P. Enochs and

R. Vivas, M.D., and against Plaintiff Tyree Wright.

     2.   The Clerk shall terminate all pending motions, enter

judgment accordingly, and close this case.

     DONE AND ORDERED at Jacksonville, Florida, this 16th day of

November, 2018.




                                27
sa 11/13
c:
Tyree Wright
Counsel of Record




                    28
